Citation Nr: 1043472	
Decision Date: 11/18/10    Archive Date: 11/24/10

DOCKET NO.  07-10 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E.M. Evans, Law Clerk


INTRODUCTION

The Veteran served on active duty from September 1966 to 
September 1968. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2006 rating decision of the Oakland, 
California, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The Board remanded this case in April 2010.  In July 2010, a 
hearing was held before the undersigned Veterans Law Judge 
sitting at the RO.  A transcript of the hearing testimony is 
associated with the claims file.  The Veteran submitted 
additional evidence for which he waived initial RO review and 
consideration.  In light of the waiver, the Board may properly 
consider the evidence in this decision without the necessity for 
a remand.  See 38 C.F.R. § 20.1304 (2008).


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, a bilateral 
sensorineural hearing loss is related to active service.  


CONCLUSION OF LAW

A bilateral sensorineural hearing loss was incurred during active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107(b) 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309, 3.385 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act
 
The requirements of the Veterans Claims Assistance Act of 2000 
(VCAA) have been met.  There is no issue as to providing an 
appropriate application form or completeness of the application.  
VA notified the appellant in pre-rating correspondence dated 
December 2005 and March 2006 of the information and evidence 
needed to substantiate and complete his claims, to include 
information regarding how disability evaluations and effective 
dates are assigned.

VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claims, and the Veteran has been afforded a meaningful 
opportunity to participate in the adjudication of the claim.  
There is no evidence that any VA error in notifying or assisting 
the appellant reasonably affects the fairness of this 
adjudication.  Hence, the case is ready for adjudication.

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by an appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). 

Governing Laws and Regulations

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was aggravated 
thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may also be warranted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Sensorineural hearing loss, if manifest to 
a degree of 10 percent within one year after separation from 
active duty, may be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For VA purposes, impaired hearing will be considered to be a 
disability when the auditory threshold in any of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels 
or greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran contends that he is entitled to service connection 
for bilateral hearing loss.  The appellant states that he 
subjected to mortar rounds, artillery fire, and rocket fire while 
serving in the infantry in Vietnam, and from working riot control 
on college campuses while stationed in the United States.  The 
Veteran states that no hearing protection was worn while in 
service.  Considering the circumstances of his service, the Board 
concedes in-service noise exposure.  See 38 U.S.C.A. § 1154 (West 
2002 & Supp. 2010); 38 C.F.R. § 3.102.

The Veteran has submitted copies of audiograms documenting a 
current bilateral hearing loss disability for VA purposes.  Thus, 
the only question remaining is whether current hearing loss is 
related to active military service or events therein.  See 38 
C.F.R. § 3.303.

Service treatment records are silent as to complaints, findings, 
or diagnosis of any hearing loss.  The Veteran's entrance and 
separation examinations are both negative for any hearing loss.  

Post service, the first evidence of hearing loss is a July 2005 
private audiological examination from Village Hearing Center that 
the Veteran submitted with his claim.  This evidence is simply a 
graph with no explanation or analysis.  

The Veteran was afforded a VA audiological examination in January 
2006.  The examiner stated that the Veteran reported having 
hearing difficulty for the past 20 years with it worsening in the 
past two years.  The Veteran claimed in-service exposure to 
acoustic trauma without hearing protection.  He also reported a 
postservice six and a half year history of noise exposure while 
working as a welder, and working postservice as a deputy sheriff.  
Significantly, however, the Veteran reports using hearing 
protection postservice.  The VA examination yield a diagnosis of 
bilateral sensorineural hearing loss.  The examiner, however, was 
unable to opine whether the sensorineural hearing loss was due to 
military exposure or post-service work exposure.  

In May 2006, the January 2006 VA examiner was requested to give 
an opinion after review of the Veteran's claims file.  After 
review, the examiner opined that the Veteran's hearing loss was 
not related to acoustic trauma from being an infantryman in 
Vietnam but was more likely due to occupational noise exposure 
post service.  The examiner stated that because hearing loss due 
to acoustic trauma has its onset immediately following the 
acoustic event and the Veteran's hearing levels were normal at 
time of military separation, his hearing loss was not related to 
service.

The Veteran in an October 2006 statement, reported that the 
January 2006 examination report erroneously stated that the 
appellant worked postservice without hearing protection.  The 
Veteran stated that he always wore hearing protection as a 
welder, and while working as a deputy sheriff.  He stated that he 
never fired his weapon while on duty and never fired a weapon 
without hearing protection while at the firing range.  

In August 2010, the Veteran was diagnosed with a mild to moderate 
to severe sensorineural hearing loss by a private physician.  The 
physician opined that the sensorineural hearing loss was likely 
related to acoustic trauma and noise, but that the relationship 
could not be proven.

Analysis

After consideration of all the evidence, the Board finds that 
service connection for a bilateral sensorineural hearing loss is 
warranted under the reasonable doubt doctrine.  
In this regard, the Veteran contends that his hearing loss is 
related to active service.  In support of his argument he 
submitted a favorable nexus opinion in August 2010.  
Contradicting that opinion is the May 2006 VA opinion which found 
that it was unlikely that the Veteran's current hearing loss was 
etiologically related to his active duty.  The Board acknowledges 
that the May 2006 VA conclusion is more definitive, however, it 
must be observed that the laws governing entitlement to service 
connection do not require that a relationship to service be 
proven.  Rather, if it is at least as likely as not that a 
disorder is related to service, then service connection must be 
granted.  38 U.S.C.A. § 5107.  Finally, it must be recalled that 
the appellant served as a light weapons infantryman during the 
Vietnam war.  

Accordingly, given the evidence both for and against the claim, 
the Board will resolve reasonable doubt in the appellant's favor 
and grant entitlement to service connection for a sensorineural 
hearing loss.

The appeal is allowed.    


ORDER

Entitlement to service connection for a bilateral sensorineural 
hearing loss disability is granted.  


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


